DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 07/26/2018 and 05/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4,6,10,12, 14,16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2007/0024133) in view of Fujimoto (US 2016/0065030).
Regarding claim 1, Kato et al. teach:
A rotating electric machine (abstract) comprising: 
a rotating-electric-machine main body (100, Fig 1); and 
an electric-power supply unit (50, para 16), 
wherein the rotating-electric-machine main body (100) and the electric-power supply unit (60) are arranged in parallel with each other in an axle direction (shaft 1) of the rotating-electric-machine main body so as to be integrally fixed to each other, 
wherein the rotating-electric-machine main body includes a stator (40, para 16) fixed to a housing (3), 
a rotor (11) fixed to a rotor axle (1) pivotably supported by the housing, and 
a cooling fan (2) that rotates along with the rotor (11), that makes an air inlet (90 and by arrows A in Fig 1) being provided in the housing (3) and having an opening in 
wherein the electric-power supply unit (50) includes a power circuit unit (60) provided with a power semiconductor module (61) for controlling electric power to be supplied to the rotating-electric-machine main body (para 16) and a smoothing capacitor (63) for smoothening an electric current flowing in a stator winding of the rotating-electric-machine main body, 
a control board (72, para 17) provided with a control circuit unit (70) for controlling the power circuit unit (paras 17-18), and 
a metal housing (see annotated Fig 1 below) on which the power circuit unit (60) and the control board (72) are mounted, and 
wherein the smoothing capacitor (63) is mounted on the metal housing (see annotated Fig 1 below), at a position where the smoothing capacitor (63) is cooled the cooling air (A, Fig 1) that is taken into the air inlet (90) from the outside of the housing. 
Kato et al. do not teach the use of a metal housing.
Fujimoto nteaches an apparatus using a metal housing (abstract), for the purpose to transfer heat.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Kato et al. to use a metal housing, as taught by Fujimoto.
The motivation to do so is that it would allow one to transfer heat as needed (abstract of Fujimoto).


    PNG
    media_image1.png
    953
    880
    media_image1.png
    Greyscale

Regarding claim 4/1, Kato et al. teach wherein the metal housing has a function as a metal housing that cools at least the power semiconductor module (61 cooled via 62 and housing, paras 16-18). 



Regarding claim 10/1, Kato et al. in view of Fujimoto discloses the device as discussed above, except wherein at a peripheral portion of the air inlet, a guide wail for guiding the cooling air to the air inlet is provided. 
However, Kato et al. teaches in another embodiment (Fig 3) wherein at a peripheral portion of the air inlet (90), a guide wail (3) for guiding the cooling air to the air inlet is provided.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Kato et al. in view of Fujimoto wherein at a peripheral portion of the air inlet, a guide wail for guiding the cooling air to the air inlet is provided, as further Kato et al. teaches.
The motivation to do so is that it would permit one to provide cooling.

Regarding claim 12/1, Kato et al. in view of Fujimoto et al. disclose the invention as discussed above. Kato et al. do not teach further including a case that contains the power semiconductor module and the control board, wherein the case is fixed to a wall face, at the side opposite to the rotating electric machine side, of the metal housing. 
Fujimoto et al. teach an apparatus further including a case (13, Fig 4) that contains the power semiconductor module (15, para 48) and the control board (25, para 45), wherein the case is fixed to a wall face (by 34), at the side opposite to the rotating electric machine side (EM, Fig 4), of the metal housing.

The motivation to do so is that it would allow one to transfer heat as needed (abstract of Fujimoto).

Regarding claim 14/1, Kato et al. teach wherein the smoothing capacitor (63) is disposed at the side, opposite to the rotating-electric-machine main body side (100), of the metal housing. 

Regarding claim 16/1, Kato et al. teach wherein the smoothing capacitor (63) is disposed at the rotating-electric-machine main body side (100) of the metal housing. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2007/0024133) in view of Fujimoto (US 2016/0065030), further in view of Asano et al. (US 2017/0317562).
Regarding claim 13/12, Kato et al. in view of Fujimoto et al. disclose the invention as discussed above, except, wherein the case is filled with a potting material for burying the power semiconductor module and the control board. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Kato et al. in view of Fujimoto et al. wherein the case is filled with a potting material for burying the power semiconductor module and the control board, as 	Asano et al. teaches.
The motivation to do so is that it would provide encapsulation of the parts (para 148 of Asano et al.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2007/0024133) in view of Fujimoto (US 2016/0065030), further in view of Maeda et al. (US 2014/0203675).
Regarding claim 20/1, Kato et al. in view of Fujimoto et al. disclose the invention as discussed above, except further including a brush for supplying an electric current to a magnetic-field winding provided in the rotor, wherein the brush is disposed in a flow path of the cooling air that is taken into the air inlet of the housing.
Maeda et al. teach an apparatus further including a brush for supplying an electric current to a magnetic-field winding provided in the rotor, wherein the brush is disposed in a flow path of the cooling air that is taken into the air inlet of the housing (Fig 1, para 35), for the purpose to cool the brushes.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Kato et al. in view of Fujimoto et al. 
The motivation to do so is that it would allow one to cool the brushes (para 35 of Maeda et al.).
Allowable Subject Matter
Claims 2,3,5,7-9,11,15,17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 2/1 inter alia, the specific limitations of “…wherein the metal housing has a through-hole in the central portion thereof, wherein the air inlet of the housing takes in the cooling air through the through-hole in the metal housing, and wherein the smoothing capacitor is mounted at a position in a peripheral portion of the through-hole….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. Claims 3,5,7,9,11 are also allowable for depending on claim 2.
In claim 8/1 inter alia, the specific limitations of “…wherein in a wall face thereof at the side opposite to the rotating-electric-machine main body side, the metal housing has a protruding portion that protrudes toward the side opposite to the rotating-electric-machine main body side, and wherein the power semiconductor module is mounted on the protruding portion….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 17/16 inter alia, the specific limitations of “…wherein a plurality of the smoothing capacitors are provided, wherein there are provided a plurality of capacitor cases, each of which separately contains a predetermined number of the smoothing capacitors among the plurality of the smoothing capacitors, and wherein the plurality of capacitor cases are separately mounted on the metal housing….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. Claims 18-19 are also allowable for depending on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834

/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834